Citation Nr: 1414430	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-00 956	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder.

2.   Entitlement to a higher rating than 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to a higher rating than 10 percent for medial lateral instability of the left knee.

4.  Entitlement to an initial compensable rating for tinea pedis.

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and Y.M.




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to January 1992.

The issues are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2009 (tinea pedis) and in November 2009 (posttraumatic stress disorder and left knee disabilities) of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2013, the Board remanded the claims for additional development.  That development has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  While on appeal, the RO granted service connection for headaches and claim is no longer in appellate status. 


FINDINGS OF FACT

1.  PTSD is productive of occupational and social impairment due to mild or transient symptoms controlled by continuous medication.

2.  Left knee flexion is 100 degrees with degenerative arthritis.




3.  The left knee disability is manifested by slight lateral instability with no subluxation.

4.  Tinea pedis is manifested by dry and scaly skin primarily on the insteps of the and bottoms of the feet which covers less than five percent of the entire body.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

3.  The criteria for a rating in excess of 10 percent for medial lateral instability of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The rating for PTSD and for tinea pedis arise from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the left knee disability, a letter in March 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  The Veteran was notified of the provisions for an effective date of a claim and of the degree of disability assignable.  The Veteran was notified of the need to show the impact of the disability on occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained service treatment records, VA records, and private medical records. 

In September 2013, the Board remanded the case to obtain additional VA records and to obtain new VA examinations.  As the development has been completed, no further action to ensure compliance is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The Veteran was afforded VA examinations in May 2007, April 2009, October 2013, and December 2013.  As the reports of the examinations are based on the Veteran's medical history and describes the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Increased Ratings 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

PTSD

PTSD is currently rated 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 the criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

The criteria for the next higher rating, 30 percent, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events), is demonstrated. 

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  





The Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The evidence considered in determining the level of impairment from PTSD is not restricted to the criteria under the General Rating Formula for Mental Disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, symptoms in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence

In January 2009 VA records show that the Veteran was doing fine with medication.  The Veteran was alert and oriented with normal speech and goal-directed thoughts.  



The Veteran did describe hearing voices and seeing shadows, when nothing was there.  Insight and judgment were reported as fair.  The GAF score was 60.

In February 2009, the Veteran indicated that his medication kept him balanced.  The Veteran stated he had moments of depression, because he was not working, but overall he was doing a lot better.

In March 2009, the Veteran stated that one medication was very helpful.  He stated that his mood was better.  The Veteran denied suicidal ideation but stated that he thought about hurting others.  

The Veteran was found to be calm and appropriate with associated thoughts.  Speech was normal.  Insight and judgment were good.  There was no plan or intent to harm himself or others.  It was noted that medication kept the Veteran's moods under control.  The global assessment of functioning score was 55. 

In May 2009, the Veteran stated that his medication kept him balanced.  The Veteran was alert, oriented, and cognitively intact.  Speech was normal and his thoughts were well associated.  The Veteran stated that his mood varied, remarking on the poor job market.  He stated that he hit a low every few days, but he denied suicidal thoughts. He described a sense of paranoia, but had no hallucinations.  Insight and judgment were fairly good.  

The Veteran's mood was dysthymic and consistent with the frustration of his economic situation, which also had an effect on PTSD.  The Veteran stated that he felt better with medication, which was restarted.  

On VA examination in August 2009, the Veteran described a strained relationship with his wife.  On mental status examination, the Veteran was alert and oriented.  His mood was euthymic.  The Veteran complained of anger, hostility, and mild depression.  He stated that his symptoms were quick to escalate.  



The Veteran's affect was described as calm, depressive, bitter and angry with significant escalation when triggered.  Speech was generally regular with occasional mild intensity.  The Veteran stated that he thought of suicide, but not in the last two years.  The Veteran explained that he had been more engaged in his relationship with his family.  The Veteran denied suicidal ideation or intent.  

The Veteran stated that intrusive memories had increased in severity and to several times a week.  The Veteran stated that he preferred to avoid conflict, noise, and people.  He stated that he preferred to stay home.  The VA examiner described the Veteran as moderately reliable.  The GAF score was 39.

In December 2009, the Veteran stated he had a new job which he was getting used to.  The Veteran was alert, oriented, and neatly groomed.  He related some depression due to family problems, but he denied suicidal ideation and stated that his spirits were better.  There were no homicidal or destructive ideations.  The Veteran heard no voices and he denied visual hallucinations or paranoid ideation.  The Veteran stated that flashbacks were triggered by violent movies.  Affect was full and insight and judgment were intact.  

In February 2012, the Veteran testified that he was on medication.  The Veteran explained that he tried to maintain a relationship with his family, but was not very good at it and that he had one friend who was a Vietnam Veteran.  The Veteran's wife described her relationship with her husband as strained, noting that they fought every day.  She stated that the Veteran didn't sleep and explained that he was irritable in the mornings.  She stated that her husband was nasty all the time.

The Veteran explained that he did not sleep a lot and that he heard voices often, when asked to reiterate he explained that he heard noise.






In December 2013 on VA examination, the VA examiner stated that within the last year the Veteran's overall level of functioning had remained relatively the same, that is, the Veteran was stable. 

The Veteran described recurrent involuntary and distressing memories of the traumatic events, avoidance, diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  The Veteran described irritability and sleep disturbance.  The VA examiner stated that the PTSD symptoms caused significant distress or impairment in social, occupational or other important areas of functioning.  

On mental status examination the Veteran was found to be alert and oriented. He was appropriate dress and groomed.  Speech was logical and goal directed.  He had an appropriate effect.  There was no suicidal ideation or intent or homicidal ideation or intent.  There were no cognitive or memory defects.  Judgment was unimpaired.  

The Veteran explained that while his employment was sporadic with intermittent periods of unemployment in the 1990s, he attributed this to his substance related issues.  Since then, the Veteran reported that he found employment as a laborer for a printing company, custodian, postal clerk, cable installer, and health technician.  

The VA examiner stated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or require continuous medication.  The Veteran stated that he was arrested and charged for being involved in a domestic dispute with his wife but the charges were dropped.  The Veteran described recent abstinence following over a decade of struggle with drug abuse.

In evaluating in degree of functionality, the VA examiner noted that the Veteran had exhibited mild limitations in the areas of social interaction (e.g., responding to real or perceived negative feedback) and adaptation (e.g., responding appropriately to changes in his environment).  



The Veteran exhibited minimal disruption in the areas of initiating and participating in activities of daily living (e.g., hygiene, shopping, driving, and managing finances) and concentration, persistence, and pace (attending to tasks for long-periods of times and understanding and carrying out simple and detailed instructions).  

The VA examiner explained that people within this range of symptoms (moderate to mild overall) have little difficulty obtaining and maintaining employment.

Analysis

The Veteran has asserted that his symptoms warrant a rating higher than 10 percent.  Throughout the period of the appeal, the Veteran is shown to have mild to moderate PTSD symptoms, but the level of occupational impairment has not resulted in occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks.  There is evidence of social impairment in family relationships.   The GAF scores were in the range of 55 to 65, which equates to moderate difficulty in occupational and social due to such symptoms as panic attacks.  There was a single GAF score of 39 in August 2009, but the VA examiner was specifically described PTSD as mild, distinguishing the effects of PTSD from other psychiatric symptoms. 

Given the fact that some of the Veteran's symptoms are unrelated to his PTSD and have been related more to economic and family issues as well as non-service connected disorders, and given that the Veteran's treating professionals and examiners have consistently stated that the Veteran's functioning is only mildly impaired, which is supported by the Veteran's own statements that he behavior is well controlled by medication, a 10 percent disability rating is appropriate.






While the Veteran has some symptoms for a 30 percent rating such as depressed mood and sleep impairment, the overall impact on occupational and social functioning does not more nearly approximate or equate to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, the criteria of the next higher rating.  

As the preponderance of the evidence is against the claim for increase for PTSD, there is no doubt to be resolved, and a rating higher than 10 percent is not warranted.

The Left Knee

In November 2009 in a rating decision, the RO denied a rating higher than 10 percent for residuals of a left knee injury with symptomatic removal of cartilage under Diagnostic Code 5259.  While on appeal, in a rating decision in January 2014 decision, the RO granting a separate 10 percent rating for medial lateral instability and a separate 10 percent rating for degenerative arthritis with limitation of flexion, both effective July 28, 2006.   

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 30 percent, is flexion limited to 15 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  



Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for subluxation or instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code, requires severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated 10 percent, which is the maximum under this Diagnostic Code.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  


When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Evidence

On VA examination in May 2007, left knee was from 0 to 150 degrees without pain or weakness.  There was no effusion and no synovial thickening.  There was minimal +1 crepitus in the left knee.  Lachman and drawer signs were negative.  The ligaments were firm.  X-rays revealed minimal joint narrowing consistent with age.  The left knee had no lack of endurance or coordination and no restriction on repetitive use.  The examiner noted that he found no significant objective findings on examination of the left knee.  

The VA examiner stated that there was no evidence of disability and no way to estimate any loss of function without speculation.




On VA examination in April 2009.  The Veteran explained that he underwent an arthroscopy in 1999 with a partial lateral meniscectomy.  Physical examination revealed no effusion.  There was tenderness on palpitation.  Range of motion was extension to 0 degrees and flexion to 100 degrees.  Repetitive range of motion was negative.  The drawer and Lachman's tests were normal.  X-rays showed degenerative arthritis.  There was no weakness or lack of coordination and lack of endurance was mild.  The VA examiner explained that additional functional impairment due to pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination could not be specified as to degrees of lost motion without resorting to speculation.  

In February 2012, the Veteran testified that he experienced warmth in his knee and that it was hard for him to stand up straight.  He explained that he thought his knee had become progressively worse with age.  He stated that he used a knee brace and that he went to physical rehabilitation once a week.  

In October 2013 on VA examination, the Veteran described pain, aggravated by climbing stairs, squatting, kneeling, and playing sports after about 20 minutes.  The Veteran described flare-ups of pain in bad weather.  

Range of motion testing was flexion to 115 degrees with evidence of painful motion beginning at 105 degrees and no objective evidence of painful motion on extension.  There was no limitation of motion by repetitive testing and extension was to 0 degrees following repetitive testing.

The VA examiner stated that there was less movement than normal, excess fatigability, and pain on movement following repetitive use testing with pain on palpitation.  Muscle strength was normal.  






Medial lateral instability was 1+.  There were no shin splints, stress fractures, chronic external compartment syndrome or any other tibial and or fibular impairment.  The VA examiner stated that the knee disability did not impact the Veteran's ability to work.  

Analysis

The Veteran is presently rated 10 percent due to the functional impact of arthritis without a showing of a compensable rating for limitation of flexion or extension.  

The record shows that flexion is to 100 degrees, which does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a minimum compensable rating under Diagnostic Code 5260.  

Extension is to 0 degrees or normal, which does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a minimum compensable rating under Diagnostic Code 5261.

For these reasons, the preponderance of the evidence is against a separate compensable rating under Diagnostic Code 5260 (limitation of flexion) or a rating for limitation of extension under Diagnostic Code 5261.

As for left knee instability, on VA examination in October 2013, medial lateral instability was 1+ demonstrating mild instability.  Subluxation was not demonstrated.  Mild instability does not more nearly approximate or equate to moderate instability, the criterion for the next higher rating under Diagnostic Code 5257.







While the Veteran is competent describe symptoms related to instability, the Board places greater weight on the examination findings than the Veteran's subjective complaints and the objective findings show no more than mild instability.

In the absence of objective evidence of a symptomatic removal of a semilunar cartilage or meniscus, other than pain, limitation of motion, or instability, which are already separately rated, to rate the same symptoms under Diagnostic 5259 as removal of a semilunar cartilage or meniscus would be pyramiding, which is not permissible.  38 C.F.R. § 4.14.   

As the preponderance of the evidence is against the claim for higher ratings at any time during the appeal, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).  

Tinea Pedis 

Tinea pedis is currently rated noncompensable under Diagnostic Code 7813.

Under Diagnostic Code 7813, tinea pedis is rated as dermatitis under Diagnostic Code 7806.  Under Diagnostic Code 7806, the criteria for a 10 percent rating are that the area covers 5 percent, but less than 20 percent of the entire body or of an exposed area, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.

Evidence 

In May 2007 on VA examination, the Veteran stated that tinea pedis was most active in the summer and quiescent in the winter.  The Veteran used a topical medication which helped the itching.





On examination of the right foot, 75 percent of the foot, including the plantar aspect and sides of the feet had slight scaling and a few vesicles.  The right toenail was somewhat thickened and brown. 

Examination of the left foot revealed 60 percent of the sides and plantar aspect associated with mild scaling and a few vesicles.  The Veteran was found to have mild dystrophy of the left great toenail.  The diagnosis was bilateral tinea pedis and onychomycosis.  

In February 2012, the Veteran stated in the summers he had eczema on the bottom of his feet with red blisters and that in the fall and winter his feet were scaly and that he had fungus under his toenails all of the time.

The Veteran stated that he used a topical cream daily to alleviate his symptoms.  The Veteran stated that his symptoms were mainly in the insteps of both feet.  The Veteran was asked whether his skin condition affected any other part of his foot, or leg or hands, and the Veteran explained that his foot was very dry and scaly but it was mostly his insteps and toenails.  

On VA examination in October 2013, the Veteran explained that in the summer he developed blisters on both feet and that in the winter his feet were dry and scaly.  

The VA examiner noted that there were no systemic manifestations due to skin disease.  The Veteran had been treated with oral or topical medications for tinea pedis on a near-constant basis.  There were no treatments or procedures other than systemic or topical medications in the past twelve months for exfoliative dermatitis.  There were no debilitating or non-debilitating episodes due to uticaria, primary cutaneous vasculitis, erythema multiform or toxic epidermal necryolysis.  

The VA examiner stated that less than 5 percent of the total body area was affected and none of the exposed area was affected by tinea pedis.  It was noted that the skin condition did not impact the Veteran's ability to work.  
Analysis 

Based on the evidence of record, it has not been shown that tinea pedis affected an area that was at least 5 percent of the exposed areas or entire body, or that he required systemic therapy of a total duration of less than six weeks during the past 13-month period. 

As the predominant disability picture for tinea pedis is a skin condition affecting less than 5 percent of the entire body without a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and as no other diagnostic codes can be applied to the Veteran's advantage, there is no basis for a compensable rating. 

As the criteria for a higher rating have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.   

Here, the rating criteria under Diagnostic Codes 9411, 5003, 5257, 5259, 5260, 5261, 7813, and 7806 reasonably describe the disability levels of PTSD, left knee, and tinea pedis, including occupational and social impairment, functional loss, limitation of motion, instability, and the extent of the skin area affected.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule. 

Therefore referral for extraschedular consideration for the service-connected right disability is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is presently employed and the record does not reasonably raise a claim for a total disability rating.


ORDER

An initial rating higher than 10 percent for posttraumatic stress disorder is denied.

A higher rating than 10 percent for degenerative arthritis of the left knee is denied.

A higher rating than 10 percent for medial lateral instability of the left knee is denied.

An initial compensable rating for tinea pedis is denied.


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


